Citation Nr: 0725991	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, to include as secondary to service-connected 
disability; and if so, whether the claim may be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2000 and June 2001 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a right 
knee disability, entitlement to an evaluation in excess of 10 
percent for plantar fasciitis of the right foot, and 
entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for painful and swollen 
joints (to include the right knee) was denied by an April 
1997 Board decision that was not appealed.

2.  Evidence submitted subsequent to the April 1997 Board 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision which denied a claim for 
service connection for painful and swollen joints (to include 
the right knee) is final. 38 U.S.C. § 7104(b); 38 C.F.R. § 
20.1100 (1997).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

II.	New and Material Evidence

In a decision dated in April 1997, the Board denied the 
veteran's claims for service connection for painful and 
swollen joints (to include the right knee).  The veteran did 
not appeal this decision.  Except as provided in section 
5108, when a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  See 38 U.S.C. § 
7104(b) (2002); 38 C.F.R. § 20.1100 (1997).  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen her claim of service 
connection for a right knee disability was received in 
October 2000.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2002)).  As the veteran filed her claim prior to this date, 
the earlier version of the law remains applicable in this 
case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

The Board notes that by a June 2001 rating decision, the RO 
appears to have reopened the veteran's claim of entitlement 
to service connection for a right knee disability (indicated 
as chondromalacia of the right knee) but denied the claim on 
the merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The April 1997 Board decision noted that absent an 
identifiable disease entity, the claim was not well grounded.  
In 1997, a well-grounded claim required three elements:  (1) 
medical evidence of a current disability, (2) lay or medical 
evidence of a disease or injury in service, and (3) medical 
evidence of a link between current disability and the in-
service injury or disease.  Specifically, the Board stated 
that there was no sound basis for the establishment of 
service connection for any disorder manifested by pain and 
swelling of any joints or muscle spasms into the lower 
extremities.  Based on the grounds stated for the denial of 
service connection in the April 1997 decision, new and 
material evidence would consist of evidence of a current 
right knee disability.  Subsequent to the April 1997 Board 
decision, evidence received by VA consists of includes a VA 
examination report dated in June 2001 which not only 
indicates a diagnosis of chondromalacia of the patellofemoral 
joint of the right knee, but addresses the etiology of such 
condition.  Thus, the Board finds that the June 2001 VA 
examination report is neither cumulative nor redundant of the 
evidence already of record. Further, the new evidence is 
significant in that it is probative of the issue of whether 
the veteran has a current disability that may be related to 
her military service.  Thus, the Board is satisfied that this 
new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the April 1997 Board decision is new and 
material and serves to reopen the claim for service 
connection for a right knee disability.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disability is 
reopened.


REMAND

Now that the claim of service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability, has been reopened, the next step is to 
address the veteran's claim on the merits.  However, in order 
to afford the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995). The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision. 71 Fed. Reg. 52,744 (Sept. 7, 2006).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Specifically, although the veteran was notified that she 
needed to submit new and material evidence to open her claim 
for her right knee disability, she has not been informed of 
the evidence needed to substantiate her claim for service 
connection on a secondary basis.  Therefore, it is apparent 
that the Board must remand this case to ensure that the 
veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained. 

In addition, the statement of the case, issued in March 2002, 
does not include reference to either the old version of 38 
C.F.R. § 3.310 (2006) or the recently amended 38 C.F.R. § 
3.310 (Oct. 10, 2006).  Although the supplemental statement 
of the case issue in April 2006 does include the general 
paragraph of 38 C.F.R. § 3.310, it does not include the 
paragraph on aggravation of nonservice-connected 
disabilities.   

With respect to the issues of entitlement to an evaluation in 
excess of 10 percent for plantar fasciitis of the right foot 
and entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot, the Board notes that the 
veteran testified in March 2007 that these disabilities have 
worsened since her last VA examination in 2003.  Therefore, 
in order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to assess the 
severity of the veteran's right foot and left foot plantar 
fasciitis disabilities.  
    
Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2006); 
and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.
 
2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, extent and severity of the 
veteran's service-connected right foot 
and left foot plantar fasciitis.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should indicate the extent of 
the disabilities.  The examiner should 
also report all limitations resulting 
from these conditions, and opine as to 
whether they cause her to have moderately 
severe or severe residual impairment.  
  
3.  The case should be reviewed on the 
basis of the additional evidence.  With 
respect to the issue of service 
connection for a right knee disability, 
the provisions of 38 C.F.R. § 3.310(a) 
and the directives set forth in Allen 
regarding aggravation should be taken 
into consideration.  Unless the benefits 
sought are granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The "Pertinent Laws and 
Regulations" section should include a 
copy of the old version of 38 C.F.R. § 
3.310 (2006) as well as the recently 
amended 38 C.F.R. § 3.310 (Oct. 10, 
2006).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


